121 So.2d 881 (1960)
Sam A. FIORELLA
v.
STATE.
6 Div. 557.
Supreme Court of Alabama.
July 14, 1960.
Gibson & Hewitt, C. E. Huey and M. C. Zanaty, Birmingham, for petitioner.
MacDonald Gallion, Atty. Gen., and Paul T. Gish, Jr., Asst. Atty. Gen., opposed.
STAKELY, Justice.
Petition of Sam A. Fiorella for certiorari to the Court of Appeals to review and revise the judgment and decision of that Court in Fiorella v. State, 121 So.2d 875.
Writ denied.
LIVINGSTON, C. J., and LAWSON and SIMPSON, JJ., concur.